                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:16-CV-701-DCK

MARSHALL O. LOWERY,                                    )
                                                       )
               Plaintiff,                              )
                                                       )
   v.                                                  )       ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
               Defendant.                              )
                                                       )

        THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the

litigation. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. §

636(c), and immediate review is appropriate.

        The undersigned notes that an “Order” (Document No. 62) was entered on September 26,

2018, granting in part and denying in part “Plaintiff’s Motion For Summary Judgment”

(Document No. 33) and denying Defendant’s “Cross-Motion For Summary Judgment”

(Document No. 36). That decision explained that “there are issues of fact as to the preparation of

the other six (6) returns that should be considered by a jury, unless the parties are able to resolve

this matter.” (Document No. 62, p. 22).

        On May 17, 2019, three (3) days before the scheduled trial date, the parties filed a

“Notice Of Settlement” informing the Court that the parties had “reached a settlement agreement

that resolves all issues to be determined in the jury trial” and would make a filing related to

Plaintiff’s request for attorney’s fees and costs. (Document No. 84, p. 1).

        Thereafter, the undersigned issued an “Order” (Document No. 97) granting “Plaintiff’s

Motion For Award Of Costs And Fees” (Document No. 89) on March 11, 2020.
       Based on the foregoing, the undersigned finds that all pending issues in this matter have

now been resolved, and that the case should now be closed.

       IT IS, THEREFORE, ORDERED that this matter be CLOSED.




                                            Signed: March 16, 2020
